Title: [Diary entry: 15 December 1788]
From: Washington, George
To: 

Monday 15th. Thermometer at 46 in the Morning—60 at Noon and 50 at Night. A little lowering in the morning, but clear afterwards—Wind till about 10 ’oclock was Southerly after wch. it came out at No. Wt. but neither hard nor cold. Rid to the Plantations at the Ferry & Frenchs and to D. Run and Muddy hole. At the first two, Six plows were at Work. The other hands were, some of them, digging Carrots in the Ferry field No. 2 and the remainder were taking the Potatoes out of the Barn with a view to dry them but it appeared to be a vain attempt as there were so many watery ones among them—occasioned by the frost—as to render it scarcely possible to save any without seperating them one by one which would be endless. However, to try the effect I had them spread thin in the sun, and stirred to see if they would dry—ordering them to remain out, in heaps if the appearance of wet, or frost shd. not be great and, after again spreading them tomorrow—to remove them into the Barn Cellar tho’ they will be exposed there & to lay them thin there. At Dogue run—some of the hands were cleaning up Wheat and others about the Corn. The 4 Plows of this place were at Muddy hole. At Muddy hole—Seven plows were at Work—some hands were threshing out Oats and the rest were at D. Run. Received the remainder of the Carrots which were made in the Neck—quantity 93 bushels.